Order unanimously modified by striking *815out items 11, 13, 15, 17, 18, 19, 20; and by revising item 1 to read: (1) The facts relating to the course of conduct between the parties showing that plaintiff at no time in fact recognized any.obligation to defendant and gave no consideration for the purported contractual obligation." As so modified the order, so far as appealed from, is affirmed, with $20 costs and disbursements to the appellant. The date for the examination to proceed- to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glen-non, Dore and Cohn, JJ.